Citation Nr: 1419490	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), hiatal hernia, Barrett's esophagus, and irritable bowel syndrome (IBS) to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) and Board remand.

The Veteran's claim for entitlement to service connection for erectile dysfunction was remanded by the Board in June 2011 and May 2013 for additional development.  Review of the claims file reflects that the development requested has been accomplished.  Accordingly, there has been substantial compliance with the Board's remand directives with respect to that issue.

In March 2011, the Veteran testified before the Board at a hearing held in St. Petersburg, Florida.  In a March 2013 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2011 was no longer employed by the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before another member of the Board.  38 C.F.R. § 20.707 (2013).  The Veteran did not respond to the Board's March 2013 letter; accordingly, the Board will assume that he does not wish to have another hearing, and will proceed with the adjudication of his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of erectile dysfunction.

2.  The competent and credible evidence of record shows that the Veteran's erectile dysfunction is causally related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection for erectile dysfunction is warranted, and that his erectile dysfunction was caused or aggravated by his service-connected PTSD. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran's service treatment records are silent as to any complaints of or treatment for erectile dysfunction during service.  

VA treatment records reflect diagnoses of and treatment for erectile dysfunction.  A June 2001 treatment record notes a diagnosis of history of erectile dysfunction.  Treatment records from July 2002, November 2002, April 2003, and October 2003 reflect ongoing diagnoses of and treatment for impotence.  Records from March 2004 reflect that the Veteran sought treatment from VA urologists for erectile dysfunction.  In May 2004, the Veteran again complained of erectile dysfunction, and that treatment included medication.  A January 2007 record reflects a diagnosis of impotence.  A July 2007 record diagnosed erectile dysfunction.  The record notes that the Veteran was diagnosed with a sexual dysfunction (erectile dysfunction), which was thought to be psychogenic in nature.

In May 2012, the Veteran underwent a VA examination.  The Veteran reported that he had never been sexually active before or after military service.  He denied a history of voiding dysfunction and recurrent symptomatic urinary tract or kidney infections.  The examiner indicated that the Veteran did have erectile dysfunction, but that the etiology was unknown.  The examiner further noted that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation with or without medication.  Physical examination reveals that the Veteran's penis, testes, epididymis, and prostate were not examined, per his request.  There were no benign or malignant neoplasms or metastases identified.  The diagnosis was erectile dysfunction.  After reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to his active duty service, as there was no evidence of in-service symptoms of erectile dysfunction and the Veteran reported that he has never been sexually active.  The examiner referred to a PTSD examination for further discussion of the etiology of the Veteran's erectile dysfunction.  

In a July 2012 addendum to a VA psychiatric examination, the psychologist stated that the Veteran did not have erectile dysfunction, but that his symptoms of decreased libido were a symptom of his service-connected psychiatric disability.  The examiner explained that erectile dysfunction speaks to an impaired ability to achieve a sufficient erection, not one's interest in engaging in sexual activity.  The examiner noted that the Veteran admitted to having never been sexually active as well as lack of libido, and that lack of libido is a common symptom of the Veteran's major depressive disorder.

In a June 2013 addendum, the VA examiner who provided the May 2012 VA examination and opinion stated that, given the Veteran's current age, it was most likely that he has some degree of erectile dysfunction, but that it could not be determined whether his erectile dysfunction is a result of a lack of desire or a result of a medical condition without resorting to speculation.  The physician also noted that it could not be determined whether the Veteran's erectile dysfunction was aggravated by his PTSD without resorting to speculation.  For further rationale, the physician referred to the July 2012 addendum, discussed above.

After a thorough review of the evidence of record, the Board concludes that service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is warranted.  The medical evidence of record reflects numerous diagnoses of erectile dysfunction.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no evidence of erectile dysfunction during service, and the Veteran does not contend that he had erectile dysfunction during service.  Therefore, there is no evidence of in-service incurrence of erectile dysfunction.

However, the competent evidence of record does relate the Veteran's erectile dysfunction to a service-connected disability.  In that regard, the only medical evidence of record addressing the etiology of the Veteran's erectile dysfunction are the May 2012, July 2012, and June 2013 opinions, which concluded that the Veteran's erectile dysfunction was not directly related to his active duty service, and initially stated that it could not be determined without resorting to speculation whether his erectile dysfunction was caused or aggravated by his service-connected PTSD.  However, the June 2012 examiner also explained that the Veteran's symptoms were more properly characterized as a lack of libido rather than a erectile dysfunction.  The Veteran has, however, been diagnosed with erectile dysfunction, whether it is called lack of libido or erectile dysfunction, the effect is the same and it has been related to a service-connected disability.  Accordingly, there is competent evidence providing a link between the Veteran's current erectile dysfunction (including lack of libido) and his service-connected PTSD.  

For the foregoing reasons, the criteria for entitlement to service connection for erectile dysfunction are met.  38 C.F.R. § 3.310 (2013).


ORDER

Entitlement to service connection for erectile dysfunction is granted.


REMAND

In its May 2013 remand, the Board requested that the Veteran be provided with a new VA examination to determine the etiology of all gastrointestinal disabilities diagnosed, including GERD, hiatal hernia, Barrett's esophagus, and IBS.  Specifically, the Board requested that the RO obtain an opinion to determine whether any of those disabilities were caused or aggravated by the Veteran's service-connected PTSD.

Additionally, the Board noted that the Veteran's service treatment records reflect a complaint of intestinal trouble during service in May 1957 due to having part of a small bowel removed following an appendectomy in April 1956, and requested an opinion to determine whether any of the diagnosed gastrointestinal disabilities were causally related to the Veteran's active duty service on a direct basis.

In June 2013, the Veteran underwent a VA esophageal examination.  The examiner noted that the Veteran had psychosomatic tendencies and multiple psychosocial stressors, and that mental health and medical conditions overlay in interactions which are variable.  The examiner concluded that it would be speculation to provide an opinion as to the relationship between his gastrointestinal conditions and his mental health disability.  The examiner suggested that a mental health examination be scheduled to discuss the etiology.

In a November 2013 examination, the examiner opined that it was less likely than not that the Veteran's IBS was related to his active duty service or his PTSD, noting only that IBS is a condition of exclusion and that IBS can occur in patients with or without PTSD and that PTSD can aggravate IBS.

Initially, the Board observes that an opinion as to whether any or all of the Veteran's diagnosed gastrointestinal disabilities are directly related to his active duty service has not been obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be remanded for a new opinion which addresses that issue.  Further, although the June 2013 VA examiner could not provide the opinion requested, the examiner stated that referral for a mental health examination would be appropriate to further investigate the impact of the Veteran's PTSD on his gastrointestinal disabilities.  Accordingly, if the gastrointestinal opinion is negative, the RO should schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's service-connected PTSD caused or aggravated any of his diagnosed gastrointestinal disabilities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request a VA opinion to determine the etiology of all of the Veteran's diagnosed gastrointestinal disabilities, to include GERD, hiatal hernia, Barrett's esophagus, and IBS.  Ask the examiner to review the Veteran's entire claims file, service treatment records which show a complaint of intestinal trouble, prior examination reports of record, as well as the Veteran's lay statements and testimony before the Board.  Based on a review of the evidence of record, the examiner should provide a diagnosis of each current gastrointestinal disability.  For each disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) related to the Veteran's military service (to include the in-service evidence of intestinal trouble as well as the in-service sexual trauma)

A complete rationale must be provided for any opinion offered.

2.  If the above-requested opinion does not provide a positive nexus, schedule the Veteran for a VA psychiatric examination to determine the impact of the Veteran's service-connected PTSD on his diagnosed gastrointestinal disabilities.  Ask the examiner to review the Veteran's entire claims file, service treatment records, lay statements, and testimony before the Board.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disability was caused or aggravated by the Veteran's service-connected psychiatric disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  The examiner must provide a thorough explanation and rationale for all opinions provided.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


